   8:21-cr-00007-RFR-MDN Doc # 45 Filed: 04/22/21 Page 1 of 1 - Page ID # 85




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                 8:21CR7
                                            )
      vs.                                   )
                                            )
CARLA COLLIERS and                          )                   ORDER
JAMES FINLEY,                               )
                                            )
                    Defendants.             )
                                            )
                                            )
                                            )


      This matter is before the court on the defendant, Carla Colliers’ Unopposed Motion
to Continue Trial [44]. Counsel needs additional time to conduct discovery. For good
cause shown,

       IT IS ORDERED that the Unopposed Motion to Continue Trial [44] is granted, as
follows:

      1. The jury trial, for both defendants, now set for May 3, 2021, is continued to
         July 19, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and July 19, 2021, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(6), (7)(A) & (B)(iv).

      DATED: April 22, 2021.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
